Hon. VirgilA. Fielden
 chairman
.Onmittoe Clabassnd&otooouuts
Audiin, ‘fexv

Dear Girt

                                Cpinim Ho.~C&M
                               2es Liabilityof the State for hospitali-
                                    m+ion of:peraonsinjuisdby k&g
                                    shot'* employeeof Liquor.Co&ml
                                    Board.

Your requestfor 811opinionon the following,questionr

     'Is State of %xaa~liable for hospitalbill. as result of inj&ies
      to person shot by employeeof Liquor ControlBoard,nhiah ahooting
     ,,ooourredduringi raid of injuredparty*6 prmises?'

haa been reoeirsdbythia offioe.

Thb ireoti,.as
             ae understAndthem,,areabout'88follmsf

(brBmwnber 12; 1996, the sheriffof Morris Comity,Texas, calledupon
the Paris offiooof the Liquor ControlBoard for assiatanosand he was
joinedby In~otors      Tom Warren and Y. L. tilp, employeesof the Texas
Liquor ControlBoard,fbr tImpurpose of attemptingto arrestone Ross
Davis, while ti the proaessof manufaoturingillicit liquorIn Mofiis
C-tfWs. As the oNioers.approauhedthe mmne of the still,,RossDavis
and anotherman by the name of Clyde Pollm, who wan assistinghim tit&
the still, StWtCd    IUilUing. Clyde Poll~.wns capturedtut Ross Davis
was armed dth esMean Luger pistol and atbemptsto fightenU.iuto
submisaim throughthe firingof shots were apparentlyunavailing.The
officersbooam rsattercdin the wooded tsotionand during the prooeas
of waitingand aaarohing,Mr. tilp ia.sow manner seeas to have shot
Ross Davis in the loge alp assumsd‘responsibility     for havingfired the
shot whioh struokDiyis,but deniedintentionmf hittinghim. Hr.
Culp calledfor an nmbulanosand asoompaniedDavir to the Ragland
Clinio-Hospital   where ha asked the mtteadmts to give mediaal treatmnt,
givingasaurauw that he would do everthingpossibleto 8ea that
oaapensation muld bs made for any servioerendered.The,Ragl+ndClinio-
Hospitalis now askingthe St&e legislatureto appropriaybo     4889.6sto
to pay Datia'shospitalbill.'          ,
Eon. Virgil A. Fielden,April 25, 1939, Page 2 C-668



In the oam of BrooksVI. State, 68 S.E. 2nd 534, in whioh as application
for writ of error was denied,the oourt says:.

      *A State employeeinjuredwhile working on highway,allegedlyby
      nsrrliaenoe
                of fellow employee,held not entitiledto recoverfrom
      tG stato.~
This is not exactlyin point but the oourt goes furtherand says,

     "The state fs engagedin a governmentalfun&ion end is not liable
     for the torts or negligenooof its servantsin absenoeof express
     assumptionof suah 1iabiliw.s

The aourtshave oorr~istmtlyfollowedthe holdingin the ErooksoasO* In
State vs. Porlstoin,79 SE 2nd 14S, the oourt says%

    ' A mere moral obligatim of the State will not supportas appropriation
     of state nloZlby t0 individuals,
                                    unless there is alreadyi,uforgo a law
     whioh makes the tidividual'selaim a legal obligationof the State."

As the State of Texas,though the Liquor ControlBoard of the State of
Texas,is engaged in a governbsmtal~fU!&tionr.
                                            we think thatthe.,State
olearlyis not liable for the torts or negligonoeof the servantsof the
Liquor Colrfrol.
               BDard lrithe absonoeof e%pressassumptionof.suohliability.

If there is a moral obligationon the part of the State to pay this claim,
ti view of the dooisionin the Perlsteinoaso, this alone is not snffieient
to supportan appropriation Of Stat0 money fo pay same W&es8 there i6
alreadyin foroe a law whioh makes an individual'solaima legal obligation
of the state. There is not such law in foroe in this State at this time.

?@ are,'theref6re~of:thoa.opinion
                                that the State of:Texasis not legally
liablefor this men's hospitalbill.

We trust that this satisfactorily
                                Wmwors your question.

                              very truly yours
                          ATTOEEEYQEEE9AhOPlcExAs,

                          a/ Fred c. .Chaad1or
                                    :     I

                                   :-,
FCC:AE;LIZW               'EyFred C. Chandler
                                    Asaiatant
APPROVED:

s/ Gerald C. Mann
ATTOEEEYOEEEEALOF TEEAS